t c summary opinion united_states tax_court john f heyse petitioner v commissioner of internal revenue respondent docket no 6638-o1s filed date john f heyse pro_se james n beyer for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority this case is before us on petitioner’s petition under ‘section references are to the internal_revenue_code in effect at the time the petition was filed in this case - sec_6015 for relief from joint_and_several_liability specifically petitioner seeks a refund pursuant to respondent’s determination that he is entitled to relief under sec_6015 with respect to taxable_year some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in wilmington delaware on the date the petition was filed in this case there are no relevant disputed facts in this case petitioner and his former spouse filed a joint federal_income_tax return for taxable_year petitioner was subsequently divorced from his spouse and he has lived alone and has been filing separate returns since in respondent assessed a deficiency of dollar_figure plus interest relating to petitioner’s taxable_year this deficiency was never paid directly by petitioner to respondent on date a federal_income_tax overpayment by petitioner of dollar_figure with respect to his taxable_year was applied to the liability on date a overpayment by petitioner of dollar_figure was applied to the remaining liability ’ the amounts credited to petitioner’s tax_liability exceed the deficiency amount respondent’s counsel stated at continued on date petitioner requested relief with respect to the liability under sec_6015 c and f on date respondent issued a notice_of_determination granting petitioner partial relief pursuant to sec_6015 the notice stated that petitioner had requested relief in the amount of dollar_figure that relief had been granted in the amount of dollar_figure and that there was tax remaining of dollar_figure the notice also stated that refunds were not allowed with respect to sec_6015 relief petitioner filed a petition in this court seeking relief pursuant to sec_6015 he requests that this court determine that petitioner is eligible for relief under sec_6015 in the amount of dollar_figure and direct the internal_revenue_service to issue a refund to petitioner in the amount of dollar_figure together with statutory interest thereon pursuant to sec_6015 of the internal_revenue_code respondent argues that any refund is barred by sec_6015 sec_6015 as amended was originally enacted in to replace former sec_6013 internal_revenue_service continued trial that the excess was applied to assessed interest neither party specifically addressed this point but respondent presumably has relieved petitioner from liability for any remaining unpaid interest stt is unclear what the basis for this determination was however because sec_6015 relief applies to assessed deficiencies sec_6015 the deficiency in petitioner’s case was only dollar_figure q4e- restructuring and reform act of publaw_105_206 112_stat_685 the provision provides relief from joint_and_several_liability for certain taxpayers who file a joint federal_income_tax return in general terms there are three avenues of relief under sec_6015 sec_6015 may provide relief with respect to certain erroneous items on the return sec_6015 may provide for a separation of liability for separated taxpayers and sec_6015 may provide equitable relief for taxpayers who otherwise do not qualify for relief under either of the other two provisions as a general_rule taxpayers who qualify for relief under sec_6015 or f --but not sec_6015 c --are entitled to a refund_or_credit attributable to the application of sec_6015 sec_6015 after a taxpayer requests relief under sec_6015 the taxpayer may petition this court for a review of respondent’s subsequent determination sec_6015 a our jurisdiction in cases brought under sec_6015 encompasses a review of respondent’s determination with respect to all relief afforded by sec_6015 114_tc_324 thus we have jurisdiction to review respondent’s determination that no refund is due petitioner pursuant to sec_6015 however we note that we have jurisdiction with respect to only a portion of the tax_liability at issue in this case overpayments which are credited to another year’s tax_liability are deemed to be payments at the time the credit is made sec_6402 d culpepper-smith v united_states aftr 2d ustc par big_number e d pa accordingly payment of petitioner’s tax_liability was made on date and date sec_6015 applies to tax_liabilities arising after or remaining unpaid on date internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 in this case sec_6015 applies only to that portion of petitioner’s tax_liability which remained unpaid after respondent applied the first credit on date because the sole basis for our jurisdiction in this case is sec_6015 we lack authority to grant relief with respect to the portion of the tax_liability which was paid on date brown v commissioner tcmemo_2002_187 it is clear that the deficiency determined by respondent for taxable_year has been paid in full and that the basis of the relief respondent granted to petitioner was sec_6015 consequently sec_6015 bars any refund to petitioner as a result of respondent’s determination that petitioner was entitled to relief respondent’s determination_letter does not address petitioner’s alternative requests for relief under sec_6015 and f for which a refund would not be barred nor was this issue addressed by petitioner in the petition or at -- - trial furthermore the record before us contains insufficient facts to support a finding that petitioner was entitled to relief under either alternative provision petitioner argues that he is entitled to a refund because the payment of the deficiency was involuntary in that the liability was satisfied by respondent’s crediting of later years’ overpayments to the deficiency without notification to or permission by petitioner respondent however has discretion to credit overpayments to any outstanding tax_liabilities and the crediting of such an overpayment is treated as if the taxpayer had received a refund and in turn paid the tax_liability sec_6402 a d culpepper-smith v united_states supra the tax_liability has been satisfied and sec_6015 clearly prohibits a refund resulting from relief afforded by sec_6015 reviewed and adopted as the report of the small_tax_case division petitioner states in his petition that taking into account all the facts and circumstances it is inequitable to hold the petitioner liable language similar to this is found in both sec_6015 and f however petitioner did not specifically refer to either of these provisions and at trial the focus of petitioner’s argument was on the fact that payment of the tax_deficiency was involuntary as discussed infra petitioner would not be entitled to relief under sec_6015 unless it were shown that contrary to respondent’s determination petitioner is not entitled to relief under sec_6015 sec_6015 to reflect the foregoing decision will be entered for respondent
